           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    PINE BLUFF DIVISION

ANDREW L. WISEMAN, JR.
ADC #119319                                                  PETITIONER

v.                       No. 5:19-cv-73-DPM

WENDY KELLEY, Director, ADC                              RESPONDENT

                                ORDER
     Motion, NQ 12, denied. The Court declined to issue a certificate
of appealability; and nothing in Wiseman' s new paper changes that
conclusion. 28 U.S.C. § 2253(c). His motion for leave to proceed in
forma pauperis on appeal, NQ 11, is therefore denied, too.
     So Ordered.


                                  D .P. Marshall Jr.
                                  United States District Judge
